Case 1:18-cv-08783-NRB Document 144-1 Filed 05/12/20 Page 1 of 3




          Attachment 1
Case 1:18-cv-08783-NRB Document 144-1 Filed 05/12/20 Page 2 of 3




               10:06-v


                                 New iMessage             Cancel


             To: David Portnoy




                           @MichaelRapaport @barstoolsports
                           https://t.co/Aq31 sbbgcb
                                 Julian Edelman
                                 twitter.com


                                 Dec 15, 2017, 10:49 AM




                Can you tweet this out with this
                link. It's tonight. Put your spin on it


                                                              0




                                                                   RAP 01354
Case 1:18-cv-08783-NRB Document 144-1 Filed 05/12/20 Page 3 of 3




               10:05-;


                                 New iMessage                 Cancel


             To: David Portnoy

                Can you tweet this out with this
                link. It's tonight. Put your spin on it

                Rough n Rowdy Brawl - PPV
                Box ing Events
                                             II.
                roughnrowdybrawl.com



                                                   Yes doing it now

                                 Dec 19, 2017, 7:32 AM




                                       I AM RAPAPORT:
                                       STEREO PODCAST
                                       Podcasts                0
                                 Feb 18, 2018, 7:45 AM


                I'm sure you know this but have to
                fire you after last night. Wish it
                worked out but can't move past it.



                                                                 0




                                                                       RAP 01355
